Exhibit 10.2








EXECUTION VERSION


PERFORMANCE UNDERTAKING
This PERFORMANCE UNDERTAKING, dated as of January 21, 2020 (this “Undertaking”),
is made by SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a Delaware
corporation (the “Performance Guarantor”), in favor of MUFG BANK, LTD. (“MUFG”),
as the Purchaser (as defined below).
WITNESSETH
WHEREAS, the Performance Guarantor, certain of its Subsidiaries (each such
Subsidiary, a “Seller” and collectively, the “Sellers”), and MUFG, as the
Purchaser (the “Purchaser”) have entered into that certain Master Accounts
Receivable Purchase Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”), pursuant to which the Purchaser will purchase,
Receivables and Related Assets from the Performance Guarantor and the Sellers;
and
WHEREAS, it is a condition precedent for the parties to enter into the Agreement
that the Performance Guarantor execute and deliver this Undertaking.
NOW THEREFORE, in consideration of the foregoing and in order to induce the
Purchaser to enter into the Agreement, the Performance Guarantor agrees as
follows:
1.Performance Undertaking. For value received by it and Sellers, the Performance
Guarantor hereby absolutely, unconditionally and irrevocably assures and
undertakes (as primary obligor and not merely as surety) for the benefit of the
Purchaser, the due and punctual performance and observance by each Seller (and,
in each case, any of its successors and assigns) of all their covenants,
agreements, undertakings, indemnities and other obligations or liabilities,
whether monetary or non-monetary (including all of each Seller’s payment,
repurchase, indemnity or similar obligations), under the Agreement and each
other Purchase Document (and regardless of the capacity of such Person in which
incurred under such documents) (collectively, the “Guaranteed Obligations”).
2.Expense Undertaking. The Performance Guarantor absolutely, unconditionally and
irrevocably agrees to pay promptly on demand all costs and expenses of the
Purchaser, if any (including, without limitation, reasonable counsel fees and
out of pocket expenses) in connection with enforcement (whether through
negotiation, legal proceedings or otherwise) of its rights under this
Undertaking or any other Purchase Document (the “Expense Obligations”).
3.Obligations Absolute. The Performance Guarantor agrees to pay the Guaranteed
Obligations and Expense Obligations, regardless of any applicable law now or
hereafter in effect in any jurisdiction affecting any terms of any Purchase
Document or the rights of the Purchaser with respect thereto, and
notwithstanding a discharge in bankruptcy of all or any part of any Seller’s
obligations under the Purchase Documents. The liability of the Performance
Guarantor hereunder shall be an absolute and primary obligation of payment and
the Purchaser shall not be required to first (a) proceed against the Sellers;
(b) proceed against or exhaust any security held from the Sellers; or (c) pursue
any other remedies it may have, including remedies against other guarantors.
4.Waivers. The Performance Guarantor unconditionally and irrevocably waives
promptness, diligence, notice of acceptance hereof, and all other notices and
demands of any kind to which the Performance Guarantor may be entitled as a
guarantor, including, without limitation, demands of payment and notices of
nonpayment, default, protest and dishonor to any Seller. The Performance
Guarantor further hereby waives notice of, consents to, and irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to any or
all of the following: (a) any agreement or arrangement for payment, extension or
subordination, of the whole or any part of any Seller’s obligations under the
Purchase Documents, (b) the modification, amendment, waiver or consent to
departure of any of the terms of the Purchase Documents relating to the Sellers,
including, without limitation, in the time, place or manner of payment by any
Seller or any increase in the Guaranteed Obligations, (c) the forbearance by the
Purchaser in the exercise of any rights against any Seller, (d) the change in
location or release of any collateral of any Seller (if any) or the taking of a
security interest in any additional or substituted collateral of any Seller (if
any), (e) any lack of validity or enforceability of any Purchase Document or any
agreement or instrument relating thereto (including, for the avoidance of doubt,
as against any Seller), (f) any defense arising by reason of any claim or
defense based upon an election of





--------------------------------------------------------------------------------




remedies by the Purchaser that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Performance Guarantor or other
rights of the Performance Guarantor to proceed against any Seller, (g) any
defense based on the right of set-off or counterclaim against or in respect of
the obligations owed by any Seller under the Purchase Documents, or (h) any
other circumstance (including, without limitation, (i) any statute of
limitations, (ii) any law governing usury or insolvency and (iii) any other law
providing any Seller with a defense from non-payment) or any existence of or
reliance on any representation by the Purchaser that might otherwise constitute
a defense available to, or a discharge of any Seller or any other guarantor or
surety. The only defense the Performance Guarantor shall have under this
Undertaking is the payment and performance in full of the Guaranteed Obligations
and Expense Obligations.
5.Reinstatement. This Undertaking will continue to be effective or will be
reinstated, as the case may be, if at any time any payment made to the Purchaser
is rescinded or must be returned upon the occurrence of any bankruptcy
proceeding of any Seller as if such payment had not been made.
6.Continuing Guaranty. This Undertaking is a continuing guaranty and shall
continue in full force and effect until terminated pursuant to this Section 6.
This Undertaking shall automatically terminate upon the termination of the
Commitments and the payment and performance in full of the Guaranteed
Obligations and Expense Obligations (whether by any Seller or otherwise), other
than contingent indemnification obligations with respect to which no claim has
been made; provided, that any such termination shall be subject to the
reinstatement provisions set forth in Section 5 of this Undertaking.
7.Subrogation and Other Rights. The Performance Guarantor hereby unconditionally
and irrevocably agrees not to exercise any rights that it may now have or
hereafter acquire against any Seller that arise from the existence, payment,
performance or enforcement of this Undertaking, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Purchaser against any Seller whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, unless and until all of the
Guaranteed Obligations and Expense Obligations, other than contingent
indemnification obligations with respect to which no claim has been made, shall
have been paid in full in cash and the Commitments have been terminated. If any
amount shall be paid to the Performance Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations and Expense Obligations, other than contingent
indemnification obligations with respect to which no claim has been made, and
the termination of the Commitments, such amount shall be received and held in
trust for the benefit of the Purchaser, and shall forthwith be paid or delivered
to the Purchaser in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Guaranteed Obligations and
Expense Obligations, as applicable, and all other amounts payable under this
Undertaking.
8.Governing Law. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
PERFORMANCE GUARANTOR AND THE PURCHASER HEREBY WAIVE ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED HEREON. Any assignee of the Purchaser
permitted by the Agreement and all subsequent assignees permitted by the
Agreement shall have all of the rights of the Purchaser hereunder and may
enforce this Undertaking with the same force and effect as if such Guaranty were
given to such assignee in the first instance. The invalidity, illegality or
unenforceability of any provision of this Undertaking shall not affect the
validity, legality or enforceability of any of its other provisions. LEGAL
RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This Undertaking shall be
binding on the Performance Guarantor and its successors and assigns.
9.Jurisdiction. THE PERFORMANCE GUARANTOR AND THE PURCHASER HEREBY IRREVOCABLY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE FEDERAL DISTRICT COURT FOR THE STATE OF NEW YORK IN CONNECTION WITH ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING OR THE
TRANSACTIONS CONTEMPLATED HEREBY. THE PERFORMANCE GUARANTOR AND THE PURCHASER
WAIVE ANY OBJECTIONS BASED UPON VENUE OR “FORUM NON CONVENIENS” IN CONNECTION
WITH ANY SUCH ACTION OR PROCEEDING. THE PERFORMANCE GUARANTOR CONSENTS THAT
PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE SERVED UPON IT BY REGISTERED
MAIL DIRECTED TO UNDERSIGNED AT ITS ADDRESS SET FORTH BELOW.




--------------------------------------------------------------------------------




10.Covenants. The Performance Guarantor covenants and agrees that it will,
unless this Undertaking shall have terminated in accordance with Section 6
hereof:
(a)comply, and cause each Seller to comply, with all applicable laws, rules,
regulations and orders, except to the extent any non-compliance would not
reasonably be expected to have a Material Adverse Effect;
(b)at all times maintain its fundamental business and preserve and keep in full
force and effect its corporate existence and all material rights, franchises and
licenses necessary or desirable in the normal conduct of its business, in each
case as applicable, except a Permitted Transaction and except if, in the
reasonable business judgment of Performance Guarantor, it is in the business
interest of the Performance Guarantor not to preserve and maintain such rights
(charter and statutory), franchises and licenses, and such failure to preserve
the same would not reasonably be expected to have a Material Adverse Effect. As
used herein, “Permitted Transaction” means, in the case of any consolidation or
merger involving the Performance Guarantor, either (i) the Performance Guarantor
is the surviving entity or (ii) the Person surviving or resulting from such
consolidation or merger shall have assumed the obligations of the Performance
Guarantor hereunder in an agreement or instrument reasonably satisfactory in
form and substance to the Purchaser and such surviving corporation shall have
delivered, for the benefit of the Purchaser, such other documents as may
reasonably be requested, including, without limitation, information in respect
of “know your customer” and similar requirements, an incumbency certificate and
an opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Purchaser, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and
(c)keep in all material respects, proper books of record and account in
accordance with GAAP.
11.Taxes.
(a)All payments to be made by the Performance Guarantor under this Undertaking
shall be made free and clear of and without deduction for or on account of all
Taxes, except to the extent required by applicable law.  All Taxes required to
be deducted or withheld from any amounts paid or payable by the Performance
Guarantor under this Undertaking, if any, shall be paid by the Performance
Guarantor to the applicable Governmental Authority within the time allowed under
the relevant law.  In addition, if any Taxes or amounts in respect of Taxes must
be deducted from any amounts payable by the Performance Guarantor under this
Undertaking and such Tax is an Indemnified Tax, the Performance Guarantor shall
pay such additional amounts as may be necessary to ensure that the Purchaser
receives a net amount equal to the full amount which the Purchaser would have
received had payment not been made subject to deduction of Tax by the
Performance Guarantor.  Within thirty (30) days of each payment to the relevant
Governmental Authority by the Performance Guarantor under this Section 11(a) of
Tax or in respect of Taxes, the Performance Guarantor, upon reasonable request
of the Purchaser, shall deliver to the Purchaser if the same is available an
original receipt, certified copy or other appropriate evidence issued by the
Governmental Authority to whom the payment was made that the Tax has been duly
remitted to the appropriate authority.  If the Purchaser determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been paid additional amounts pursuant to this Section 11(a),
Purchaser shall pay to the Performance Guarantor an amount equal to such refund
(but only to the extent of additional amounts made under this Section 11(a) with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of Purchaser and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that nothing contained in this Undertaking shall
interfere with the right of the Purchaser to arrange its Tax affairs in whatever
manner it thinks fit and, in particular, the Purchaser shall not be under any
obligation to claim credit, relief, remission, repayment or other benefit from
or against its corporate profits or similar Tax liability in respect of the
amount of any deduction in priority to any other claims, reliefs, credits or
deductions available to it, nor shall the Performance Guarantor be entitled to
make any enquiries of the Purchaser in relation to such Person’s Tax affairs. 
The Purchaser shall (if and to the extent that it is entitled to do so under
applicable law) submit in duplicate to the Performance Guarantor prior to the
date of the first payment by the Performance Guarantor to the Purchaser duly
completed and signed copies of appropriate Internal Revenue Service forms
claiming complete or partial exemption from withholding on all amounts (to which
such withholding would otherwise apply) to be received by the Purchaser
including fees, from the Performance Guarantor pursuant to this Undertaking.  In
addition and from time to time the Purchaser shall (if and to the extent that it
is entitled to do so under applicable law) submit to the Performance Guarantor
such additional duly completed and signed copies of one or the other of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxation authorities) and any additional information as
may be required under then current United States law, regulations or any income
tax treaty to which the United States is a party to claim the inapplicability
of, or exemption or partial exemption from, United States withholding (including
backup withholding)




--------------------------------------------------------------------------------




taxes on payments in respect of all amounts (to which such withholding would
otherwise apply) to be received by the Purchaser including fees, from the
Performance Guarantor pursuant to this Undertaking.  The Purchaser agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Performance Guarantor in writing of its legal inability to
do so.
(b)All stamp, documentary, registration or other like duties or Taxes (excluding
Excluded Taxes and any Taxes that are the subject of Section 11(a)), including
Taxes and any penalties, additions, fines, surcharges or interest relating
thereto, or any notarial fees which are imposed or chargeable on or in
connection with this Undertaking or any other document executed pursuant hereto
shall be paid by the Performance Guarantor, it being understood and agreed that
the Purchaser shall be entitled but not obligated to pay any such duties or
Taxes (whether or not they are its primary responsibility), and the Performance
Guarantor shall on demand indemnify the Purchaser against those duties or Taxes
and against any reasonable costs and expenses so incurred by it in discharging
them.  Without prejudice to the survival of any other provision hereof, the
terms of this Section 11(b) shall survive the termination of this Undertaking
and payment of all other amounts payable hereunder.
12.PATRIOT Act. The Purchaser hereby notifies the Performance Guarantor that
pursuant to the requirements of the USA PATRIOT Improvement and Reauthorization
Act, Title III of Pub. L. 109-177 (signed into law March 9, 2009), as amended
from time to time (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies the Performance Guarantor, which information
includes the name and address of the Performance Guarantor and other information
that will allow it to identify the Performance Guarantor in accordance with the
PATRIOT Act. Promptly following any reasonable request therefor, the Performance
Guarantor shall deliver to the Purchaser all documentation and other information
required by bank regulatory authorities requested by the Purchaser for purposes
of compliance with applicable “know your customer” requirements under the
PATRIOT Act, the Beneficial Ownership Rule or other applicable anti-money
laundering laws, rules and regulations.
13.Confidentiality and Notice Provisions. The provisions set out in Section 14.4
(Notice, Addresses) and Section 14.19 (Confidentiality) of the Agreement shall
be expressly and specifically incorporated into this Undertaking, as though they
were set out in full in this Undertaking. In the event of any conflict between
the provisions of this Undertaking and Section 14.4 (Notice, Addresses) or
Section 14.19 (Confidentiality) of the Agreement, the provisions of this
Undertaking shall prevail.
14.All notices, requests and demands given or made under this Undertaking to the
Performance Guarantor shall be given or made in writing and unless otherwise
stated shall be made by email or letter using the address as specified below:
SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
12010 Sunset Hills Rd
Reston, VA 20190
Attn:    Patrick McGee
Email:    patrick.j.mcgee@saic.com
15.Defined Terms. Capitalized terms used herein but not defined shall have the
meanings assigned to such terms in the Agreement.
[Signature pages follow.]




--------------------------------------------------------------------------------










A copy of this Undertaking shall be effective as an original as provided in the
Agreement.
SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
By
/s/ Charles A. Mathis

Name:
Charles A. Mathis

Title:
Chief Financial Officer







